Title: To George Washington from Andrew Burnaby, 4 January 1760
From: Burnaby, Andrew
To: Washington, George



Sir,
Williamsburg Jan. 4. 1760.

I arrived here yesterday & take the first opportunity of writing to thank you & Mrs Washington for the many civilities I received at Mt Vernon. It gives me some concern when I consider the obligations I lie under in Virginia to think how I shall be able to return them: indeed I am afraid it will only be in my power to retain a proper sense of them; which I always shall do.
I have the pleasure to acquaint you that your friends in these parts are all well. They inquire after you, particularly the Govr

and Mrs Fauquier, and seem to regret very much that Mrs Washington & yourself are so far from Williamsburg.
We have little or no news—there having been no late arrivals either from Engd or the Northward. The Speaker was married I believe last week: on which occasion nothing appeared but youth and gaiety. The new married Couple are now gone to their seat in the country. As a counterpart to this, I find that Mrs Burwell of James River was buried a few days ago; that Geo. Braxton has been dying of a pleurisy; but is now something better; I believe out of danger. Yr much obliged & humble Servt

A. Burnaby

